Citation Nr: 1034330	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  00-14 351	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Southern Oregon Rehabilitation Center and Clinics 


THE ISSUE

Entitlement to payment for emergency room services rendered on 
December 6-7, 2009.

(The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD), entitlement to an effective 
date earlier than January 18, 2000 for an acquired psychiatric 
condition, to include bipolar disorder and PTSD, and whether 
there was clear and unmistakable error (CUE) in a September 28, 
1970 RO rating decision that denied entitlement to service 
connection for depressive reaction and inadequate personality, 
are addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2010 decision of the Acting Chief of the Business 
Office of the Southern Oregon Rehabilitation Center and Clinics, 
which denied entitlement to reimbursement for emergency medical 
expenses. 

The appeal is REMANDED to the Southern Oregon Rehabilitation 
Center and Clinics.  VA will notify the Veteran if further action 
is required.


REMAND

In a March 2010 letter, the Acting Chief of the Business Office 
of the Southern Oregon Rehabilitation Center and Clinics denied 
the Veteran's request, made through a private hospital, for 
payment of emergency room services rendered on December 6-7, 
2009.  In a March 2010 letter, the Veteran disagreed with this 
decision and requested review of it.

As this communication constituted a timely NOD with the decision, 
but no SOC has yet been issued, a remand is required for issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999). 

Accordingly, the claim of entitlement to payment for emergency 
room services rendered on December 6-7, 2009 is REMANDED for the 
following action:

Issue a SOC on the issue of entitlement to 
payment for emergency room services 
rendered on December 6-7, 2009.  The 
Veteran should be notified that if he wants 
to appeal, he has to submit a substantive 
appeal within 60 days of the SOC.

If upon completion of the above action any benefit sought remains 
denied, and the Veteran files a timely substantive appeal, the 
claim should be returned to the Board after compliance with 
requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

